Title: To George Washington from Jonathan Trumbull, Sr., 25 March 1776
From: Trumbull, Jonathan Sr.
To: Washington, George



Sir
Lebanon [Conn.] 25th Ma[r]ch 1776

I do most heartily congratulate you on your success, that, after a long incessant and persevering fatigue, you happily have caused our Enemies to evacuate the Town of Boston, to leave that strong Fortress they built, when they trampled on the properties of the inhabitants of that distressed Town, profaned the sacred places dedicated to divine worship and service, and designed the ruin of the lives, properties, and liberties of our whole Country. The lustre of the British Arms is tarnished. By a shameful and ignominious retreat they have lost their honor—Indeed none could be maintained or gained in so wicked and scandalous a Cause—I hear they have demolished the Castle—hope soon to know they have left the Coast. Where destined remains conjectural. Some imagine Howe intends for Halifax, there to wait the opening of St Lawrence and then rush to the assistance of Carlton.
It is said Ld Cornwallis with 3,000 Troops is gone to North Carolina—Clinton has preceded them and is to take the command there—Govr Martin is stimulating the Highlanders and Regulators to join them, and, with the assistance of the Slaves, reduce that Colony to a State of abject submission to our British Task Masters. Martin will, I fear, succeed too well in his attempts to divide that Province—It is said, that near 3,000 Insurgents were preparing to oppose their Militia. This is cruel, wicked, detestable policy—Savages are merciful compared with our Enemies.
Commissioners were expected to sail for the Southward Colonies sometime in January. They are to treat with Provinces

seperately, by no means with the Congress, nor by any act of theirs recognize the legality of that Body. Their business is to divide our Councils and Exertions as much as possible, to hold out pardons to penitent Sinners—to those who are abject enough to take the guilt of Treason upon them and supplicate remission. May we thankfully rejoice that the Lord reigns, that hitherto he hath helped us, and our eyes be upon him—to turn their counsels to foolishness, to bring down their high looks, and defeat their Arts and Arms.
I received your’s of the 21st on Sunday morning. Four Battalions from your Camp came into Norwich last Saturday. Colo. Webb marched this morning to embark at New London. The other three at Norwich this day. I hear another is on the road—I wish to have the rest of your Troops to pursue their Route on or near the Sea Coasts. They can be accommodated with Covering and Provision full as well, much the same distance, and better road, at this season, than the more interior, that they may be ready to oppose the Enemy in case they make any attempt on this Colony.
Capt. Niles, on board our armed Schooner Spy, is cruising near Block Island and Montauk Point to discover and give intelligence of the motions of the Enemy—I have received none at present—Enclosed is Acct of Hunting Frocks you sent to me last summer to procure, and of a Chest of Arms sent you last month—The total £486.3.0. which please to remit to me pr Mr Bacon the Post Rider who brings this.
In answer to yours of the 15th relative to three dollars advanced pr Man towards the pay of the Militia from this Government—I choose that you give your warrant for the whole and order three dollars advanced pr man, to be paid into the hands of the respective Colonels of the three Regiments to be by them returned and paid back to our Committee of Pay-Table, which I conceive to be an easy method, or any other way you think best to have replaced at our Pay Table—Please to remember, that, in my last, I mentioned my desire of four tons of powder being replaced by the Continent as soon as you can advise the Congress thereof, to be sent and lodged, one ton at Fairfield, one ton at New Haven and two tons at Middletown in this Colony; it being only a small part of the quantity of that article we have furnished to their Army, and are in necessity of it for the various

services we have undertaken both for the Land and Sea Service. I am with great esteem and regard Sir your most obedient humble Servant

 J. T——l

